Citation Nr: 0114244	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-01 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946, and from December 1950 to March 1969.  He died in 
January 1997.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In March 1999, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development.  The case was returned to the Board in April 
2001.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that his 
immediate cause of death was coronary artery disease.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The claims file does not contain competent medical 
evidence establishing that there is a nexus between the 
veteran's coronary artery disease and any disease or injury 
incurred during service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1944 to February 
1946, and from December 1950 to March 1969.

Service medical records from the veteran's first period of 
active duty (1944-1946) reflect that his cardiovascular 
system was consistently described as normal.  There are no 
references to complaints, treatment, or diagnoses of any 
cardiovascular problems. 

Service medical records, from the veteran's second period of 
duty (1950-1969) reflect that on enlistment examination in 
December 1950 and during periodic examinations in March 1954, 
March 1957, November 1962, January 1963, and May 1963, his 
heart was within normal limits.  Generally, his systolic 
blood pressure ranged from the 100s to the 130s and his 
diastolic blood pressure ranged from the 60s to the 80s.  In 
April 1960, there was a finding of a faint systolic murmur.

In late November 1965, service medical records show that the 
veteran presented for treatment, reporting that he had 
experienced sudden pain about the chest, arms, and both legs 
a few days earlier.  He described his chest pain as the most 
intense.  He also reported a short interval of marked dyspnea 
and apprehension.  After the episode, he variously said that 
he felt well and "washed out."  On examination, his heart 
was regular in rate and rhythm and was without a systolic 
murmur.  His electrocardiogram (EKG) showed some abnormal 
complexes, however, it was also noted that technical 
interference made the interpretation difficult.  It was 
recommended that he be sent to the coronary unit clinic. 

Other subsequently dated service medical records (in November 
1965) further elaborate the above-described episode.  
Specifically, the veteran reported he developed an episode of 
tightness about the lateral wall of the chest while at the 
officer's club in Crystal Springs.  He also reported having 
associated numbness in both arms, aching in the thighs, and 
fairly severe dyspnea.  He related that the episode lasted 
five minutes, and that a "funny feeling" in his arms and 
legs lasted for hours.  Before the episode, he said, he had 
been drinking.  He denied having any sensations like crushing 
or squeezing of the chest, pleuritic pain, hemoptysis, fever, 
or upper respiratory symptoms.  He related he had not had 
anginal symptoms or hypertension in the past, and that his 
familial history was negative.  It was noted that he was a 
smoker.  On examination, his blood pressure was 130/90.  His 
heart had a normal sinus rhythm.  His EKG was noted as normal 
and his chest X-rays were negative.  The examiner concluded 
that no cardiopulmonary problems were found on examination.  

When the veteran was examined for retirement purposes in 
August 1968, his heart, chest X-ray and EKG were normal.  On 
an associated medical history form, the veteran denied having 
shortness of breath, palpitation or a pounding heart, and 
high or low blood pressure. 

There are no medical records on file from the 1970s. 

In April 1981, the veteran was hospitalized at a VA facility 
for treatment of alcohol dependence.  It was noted that he 
had a history of two coronary thromboses in December 1980, 
and had undergone a coronary bypass.  Following such, it was 
reported he recovered nicely and was without residuals.  
During the course of his hospitalization, he received cardiac 
medication.

By an August 1981 RO decision, service connection for a heart 
disability was denied. 

In a September 1981 statement, L.D. Turner, M.D., indicated 
that in September 1964, while serving in the capacity of a 
contract physician at the U.S. Air Force Radar Station in 
Crystal Springs, Mississippi, he was told to go to the 
veteran's home by some medics.  He noted that the veteran had 
complained of chest pain and shortness of breath.  Dr. Turner 
indicated that the veteran's symptoms were "thought to be 
[c]ardiac" in nature and impressive enough in severity to 
justify the veteran's transfer by ambulance to Keesler Air 
Force Base.  

In an undated statement, M.E.E., a Captain in the Air Force 
as well as an Internal Medicine Specialist, indicated that 
the veteran had a cardiac history which apparently dated back 
to 1964 when he suffered an acute myocardial infarction.  
Prior to December 1980, it was noted he suffered from 
increasing angina pectoris.  In December 1980, he underwent a 
coronary artery bypass graft.  Since then, it was noted, he 
had less chest pain and had been able to carry on the normal 
functions of his daily job.  

In a June 1982 statement, M.E.E. (the same Captain, 
referenced to above) indicated that he had treated the 
veteran since January 1981.  He indicated that the veteran's 
current problems revolved around recurring angina and other 
atypical chest pain.  It was also noted that the veteran had 
occasional pain which was related to coronary artery disease, 
and which was somewhat relieved by nitroglycerin.  

Medical records from the Hospital at Tyndall Air Force Base, 
which are dated from the early to mid 1990s, show that the 
veteran received treatment for heart problems, including 
coronary artery disease and angina. 

Medical records, dated in 1995 and 1996, from the veteran's 
private physician, Hashem Mubarak, M.D., show that the 
veteran received treatment for coronary artery disease, 
borderline hypotension, and compensated congestive heart 
failure. 

The veteran died in January 1997.  His death certificate 
indicates that the immediate cause of death was coronary 
artery disease.  At his time of death, the veteran was not 
service-connected for any disabilities.

A March 1997 statement from J.S., indicated that he and the 
veteran were both stationed at Crystal Springs Radar Station.  
He indicated that the veteran suffered his first heart attack 
in 1964, while at Crystal Springs.  He indicated that the 
veteran's heart attack was the beginning of many heart 
problems for him.  
 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the 
appellant was notified in the February 1997 RO decision, 
which denied her claim of service connection for the cause of 
the veteran's death, that there was no evidence linking the 
veteran's death with military service.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case and subsequent supplemental statements 
of the case, informed the appellant that medical evidence 
regarding the etiology of the veteran's cause of death was 
needed to substantiate her claim.  VA has met the duty to 
inform.  The Board concludes the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and letters sent to the appellant informed her of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  The remand 
informed her submit competent evidence linking the cause of 
death to service.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The case was remanded by the Board in November 1998 
for the purpose of gaining additional development and the RO 
complied with all instructions.  The appellant has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO has requested all relevant (treatment) records 
identified by the appellant and the appellant was informed in 
various letters what records the RO was requesting and she 
was asked to assist in obtaining the evidence.  (In this 
regard, it is noted that exhaustive attempts, by the RO, to 
obtain records from Shabbir Ahmad, M.D., were unsuccessful.)  
While VA has a duty to assist the claimant in the development 
of her claim, that duty is not "a one-way street."  If a 
claimant wishes help, she cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the appellant's claim.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases, including organic heart disease and hypertension, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in January 1997.  His death certificate 
indicates that coronary artery disease was the immediate 
cause of death.  The veteran was not service-connected for 
any disabilities during his lifetime.  The appellant claims 
that the veteran's heart condition had its inception in 
service, and ultimately caused his death.  

The veteran's service medical records do not reflect any 
cardiovascular problems during his first period of active 
duty.  As for his second period of active duty, it is noted 
that he presented for treatment for a few days in November 
1965, complaining of chest pain and shortness of breath, 
among other symptoms.  On examination, his heart rate was 
regular in rate and rhythm.  While EKG studies initially 
showed some abnormal complexes, the validity of such studies 
were questioned due to technical interference.  As such, EKG 
studies were repeated and found to be normal, as was a chest 
X-ray.  Based on a comprehensive examination of the veteran 
as well as diagnostic testing (including EKG studies), it was 
concluded that the veteran did not have any cardiopulmonary 
problems.  We also note that the murmur was not confirmed.  
Following the one episode of complaints in November 1965, 
there are no subsequent indications in the record that the 
veteran experienced any type of heart problem.  At the time 
of his discharge examination, in August 1968, the veteran's 
heart, chest X-ray and EKG were deemed clinically normal.  
Based on this evidence, we conclude that cardiovascular 
disease was not manifest during service or at time of 
separation.

In a September 1981 statement, L.D. Turner, M.D., indicated 
that he had attended to the veteran's complaints of chest 
pain, in 1964, during service.  He indicated that the 
veteran's symptoms were so severe that he had to be 
transferred to the hospital by ambulance.  Dr. Turner noted 
that the veteran's symptoms were "thought" to be cardiac in 
nature.  The Board does not disagree with Dr. Turner's 
statement.  It is fully acknowledged that the veteran's 
symptoms (including chest pain) were initially thought to 
represent a cardiac disorder.  However, following an 
extensive examination, a cardiac disability was expressly 
ruled out.

In sum, it is pointed out that neither coronary artery 
disease nor any other type of heart disability was diagnosed 
during the veteran's periods of active duty. 

There is no evidence of a heart disability, including 
coronary artery disease, during the presumptive year after 
the veteran's period of service, or for many years later.  
The first post-service indication of a heart disability is in 
the early 1980s.  Thereafter, there is consistent medical 
evidence showing that the veteran was treated for coronary 
artery disease, among other heart ailments, until the time of 
his death, in January 1997. 

In two statements, which were prepared in the 1980s, an Air 
Force internist, M.E.E., indicated that the veteran had a 
cardiac history which apparently dated back to 1964, when he 
suffered a myocardial infarction.  First, it is noted that 
the veteran's service medical records do not support the 
aforementioned assertion -- that the veteran had heart 
problems during service.  While it is acknowledged that he 
had chest pain, it is again pointed out that EKG studies, 
chest X-rays, among other diagnostic tools essentially ruled 
out a cardiac condition, including a myocardial infarction.  
Second, it is noted that the aforementioned internist, 
M.E.E., first began treating the veteran in 1981, years after 
his periods of active duty ended.  As such, it appears that 
his statements were based solely on the veteran's own self-
reported history regarding his heart condition.  There is 
absolutely no indication in the record that the examiner 
based his statements on any clinical findings or on his own 
independent medical judgment.  His statements strongly 
suggests that he was not providing a medical opinion as is 
required of a clinical assessment or diagnosis.  In that 
context, the Board does not find the statements to be 
competent medical evidence regarding the onset of a heart 
disability.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history recorded by medical professional unenhanced 
by any medical judgment is not competent medical evidence). 

The appellant's own statements as well as that of J.S. (a 
fellow serviceman of the veteran) are acknowledged.  It is 
noted both individuals assert that the veteran's heart 
problems had their inception in service.  J.S., in 
particular, noted that he was stationed with the veteran at 
the time of his first heart attack in 1964.  It is again 
noted that there is absolutely no corroborative medical 
evidence showing that the veteran sustained a heart attack or 
any other type of heart problem in service.  Furthermore, 
neither the appellant nor J.S.'s opinions may be considered 
competent evidence since, as laymen, they have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regardless, the suspected cardiovascular disease was rule out 
by professionals at that time.

The appellant's reliance on the holding of Bruce v. West, 11 
Vet. App. 405 (1998) is misplaced.  The aforementioned case 
does not stand for the proposition that a layperson is 
competent to provide an opinion on the etiology of a 
disability or matters regarding a diagnosis.  As such, it is 
concluded that neither the appellant nor J.S.'s opinion have 
probative value in showing that the veteran had a heart 
condition in service or died of a heart disability which is 
related to service. 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the claim and, thus, the rule 
is inapplicable.  The evidence establishes that 
cardiovascular disease was not manifest during service and 
evidence of the disease within 1 year of separation has not 
been presented.  As no competent medical evidence has been 
submitted to link the veteran's cause of death (coronary 
artery disease) with his period of service, the claim for 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

